DETAILED ACTION
Status of Claims
The following is an Allowability Notice for Application #16/900,075 following Applicant’s filing of the application on 06/12/2020 and the filing of a Preliminary Amendment on 07/08/2020.  This application is a Continuation of Application #16/048,462, filed on 07/30/2018, now Patent No. 10,719,846, which is a Continuation of Application #13/171,893, filed on 06/29/2011, now Patent No. 10,049,377.  
Claims 2-21 are now pending and have been being examined.
Claim 1 has been cancelled by the applicant.


Allowable Subject Matter
Claims 2-21 are allowed.


Reasons for Allowance

The claimed invention infers conversions based on received user data.  Software placed on a user device gathers data of network addresses accessed by the client device.  When the user then interacts with an online resource on a second device, data is received indicating the interaction.  While the second device will not directly share all information with the first device regarding what the user is interacting with, the system is able to determine that a secure communications protocol is executed for encrypted communication based on the identification of a secure network address identified in the data received from the second device and the amount of time spent at the secure 

The closest prior art (Carriero, Pre-Grant Publication No. 2012/0030037 A1, Combet, et al., Pre-Grant Publication No. 2010/0313009 A1, Oddo, Pre-Grant Publication No. 2003/0105681 A1) do not teach performing a conversion simulation or using the simulation to determine by the amount of time that the user spent on the secure website that the conversion had taken place.  Oddo teaches determination by keyword analysis Combet makes determination of possible conversion based on a visit to an encrypted webpage, but does not teach the detail or type of techniques that is used by the claimed invention.  Carriero uses a comparison of known time at a conversion page with known advertisement impression to determine a conversion based on an advertisement view.     
Under Step 1 of the 101 eligibility analysis, Independent claim 2 is directed to a statutory category for patentability under 35 U.S.C. 101.  The claim is directed to a method or process and therefore is eligible under Step 1 of the analysis.  Claim 9 is directed to a  system, and the system is comprised of a processor and one or more non-transitory media which carry instructions that when executed by the processor cause the processor to perform the method of claim 2.  Therefore, the claim is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 16 is directed to a computer-readable medium claim, which is interpreted as an article of manufacture.  An article of manufacture is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 addressing medium claims, as it includes the phrase “non-transitory.”  
Step 2A, Prong 1 of the analysis under 35 USC 101 led the examiner to determine that the claims are directed to an abstract idea because the claims are directed comparison of time data to stored threshold data to determine if a conversion has occurred.  This concept is similar to other mental processes that are considered abstract ideas in the January 2019 Updated PEG.    However, in Step 2A, Prong 2 of the analysis, the examiner finds that the claims use technology to implement a practical application of the abstract idea.  Specifically, the use of code placed on the first user device as well as providing of an online resource for tracking data on various other devices in order to determine that a secure protocol was executed and then perform a conversion determination is able to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F, 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/LUIS A BROWN/Primary Examiner, Art Unit 3682